Citation Nr: 1230048	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-33 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD and an adjustment disorder with anxiety, to include depression. 

3.  Entitlement to service connection for a chronic disability manifested by bilateral shoulder joint pain to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to April 1992, including in the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Travel Board hearing was held at the RO in October 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  In June 2011, the Board remanded the above issues for additional development.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD in accordance with DSM-IV criteria.

2.  The Veteran's acquired psychiatric disorders other than PTSD and an adjustment disorder with anxiety, including depression, are not related to service and a psychosis did not manifest itself to a compensable degree within one year of service.

3.  The record shows that the Veteran's chronic bilateral shoulder pain is caused by a strain and his bilateral shoulder strain is not related to service and arthritis in either shoulder did not manifest itself to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(f) (2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2011).

2.  An acquired psychiatric disability other than PTSD and an adjustment disorder with anxiety, to include depression was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  A chronic disability manifested by bilateral shoulder joint pain include due to an undiagnosed illness was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1117, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to all the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to all the issues on appeal, the Board also finds that letters dated in January 2006, June 2006, March 2008, June 2008, and October 2011 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, to the extent that the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the January 2012 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, supplemental statement of the case, and Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2010 Board hearing, the Veteran was assisted at the hearing by his attorney and his attorney and the VLJ asked questions to draw out the relationship between in-service injuries and/or diseases and the current disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that was not obtained via the post-remand development.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that as to all the issues on appeal VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records as well as his post-service records from the Tallahassee and Lake City VA Medical Center as well as from Capital Heath Plane and WMP, L.L.C., in substantial compliance with the June 2011 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The record also shows that the Veteran was provided with a VA examination in May 2007 which along with the post-remand VA examinations in January 2012 are adequate to adjudicate the claims and substantially comply with the June 2011 Board remand because after a review of the record on appeal and an examination of the claimant the examiners provided diagnoses and opinions as to the origins of his current disabilities which opinions were based on citation to relevant evidence found in the claims file.  Id; Also see 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran contends that his PTSD, other acquired psychiatric disorders, and shoulder disorders were caused by his military service including his service in the Gulf during the Persian Gulf War.  The Veteran also contends that his bilateral shoulder pain is a symptom of an undiagnosed illnesses caused by his exposure to toxins (i.e., burning oil wells, chemical weapons, etc . . .) while serving in the Persian Gulf.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to undiagnosed illnesses, a statutory presumption exists for chronic disabilities resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, confirmed by objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii).  Specifically, in order to establish entitlement to service connection under section 1117, the evidence must show that (1) the appellant is a Persian Gulf veteran who (2) exhibits objective indications; (3) of a chronic disability; (4) which became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or "to a degree of 10% or more not later than [December 31, 2011]"; and the evidence must show "that (5) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).
As to claims of service connection for PTSD, controlling regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

The Board notes that during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  Accordingly, the provisions apply to this case.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  
a.  PTSD

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of PTSD in accordance with the DSM IV at any time during the pendency of his appeal.  See 38 C.F.R. § 3.304(f).

In this regard, the Board notes private and VA medical records starting in 2005 show the Veteran's complaints and treatment for a psychiatric disorder diagnosed as PTSD.  See, for example, a letter from WMB, L.L.C., dated in April 2005; a letter from the Veteran's VA psychiatrist dated in July 2006; VA treatment records dated from February 2005 to December 2011.   

However, none of the above medical records include an opinion that the Veteran's had a diagnosis of PTSD in accordance with the DSM IV.  See 38 C.F.R. § 3.304(f).  In fact, the May 2007 and January 2012 VA PTSD examiners, after a review of the record on appeal and an examination of the claimant, both specifically opined that that while the Veteran had many symptoms of PTSD he did not have a diagnosis of PTSD in accordance with the DSM IV.  In this regard, the May 2007 VA examiner opined that his examination of the Veteran, when combined with his a review of the record on appeal, revealed that the claimant did not meet the criteria for a diagnosis of PTSD despite the diagnosis of PTSD found in the record.  Likewise, the January 2012 VA examiner, after finding that the Veteran did not meet the DSM IV criteria for a diagnosis of PTSD, opined as follows:

In order for a diagnosis of PTSD to be made, the disorder must be the primary causal factor of significant impairment in social and occupational functioning.  Many individuals experience traumatic events in their lives and have subsequently met one or more of the PTSD criteria . . . but they are still able to function . . . Thus [that] individual has symptoms of PTSD that do not significantly interfere with social and occupational functioning, that individual would not meet the threshold specified in the DSM IV for the diagnosis of PTSD even though various symptoms of PTSD may be present . . .

The fact that the Veteran has received treatment associated with a diagnosis of PTSD for a significant period of time does not, in itself[,] render the diagnosis valid . . .

Although [this] Veteran was diagnosed by treating psychiatrists/psychologist [with PTSD], the VA medical records do not support the diagnosis, which appears to have been made through the use of an unstructured interview with the [V]eteran.  Current research indicates that the use of a structured interview (e.g., CAPS) [such as at the current examination] is significant (and statistically) superior in assessing for PTSD versus an unstructured interview.  The use of an interview scale such as the CAPS, which is considered the 'gold standard' in assessing PTSD, significantly improves the ability of the examiner to accurately diagnosis PTSD . . .  [Therefore, like in the current appeal, it] is possible to have the existence of . . . PTSD-related symptoms, but the symptoms may not meet the DSM-IV diagnostic criteria for persistence and severity to warrant the diagnosis of PTSD.

These opinions that the Veteran does not have a diagnosis of PTSD in accordance with the DSM IV, despite the many diagnosis of PTSD found in the claims file, are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Additionally, while the Veteran, his wife, and his representative as lay persons are competent to report on the claimant's symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of PTSD because such an opinion requires medical expertise which they do not have.  See Jandreau, supra.

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have a diagnosis of PTSD in accordance with the DSM IV, the Board finds that entitlement to service connection for PTSD must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304(f); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Also see McClain, supra; Hickson, supra.  

b.  Undiagnosed Illnesses

As to whether the appellant has an undiagnosed illness manifested by bilateral shoulder joint pain, the Board notes that the Veteran was afforded a VA shoulder examination in January 2012 and at that time he was diagnosed with bilateral shoulder pain.  The examiner also opined that his with bilateral shoulder strain was less likely than not related to an undiagnosed illness incurred while he was on active duty during the Gulf War.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  

As to the lay claims found in the record, the Board notes that neither the Veteran or his representative are competent to opine that the claimant's symptoms are due to an undiagnosed illness as this particular relationship involves a medically complex question that goes beyond their lay observations.  See Davidson, supra.  Moreover, the Board finds more competent and credible the opinion by the January 2012 VA examiner that his bilateral shoulder pain was caused by a strain and not an undiagnosed illness than any lay claims to the contrary found in the record.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

The issue here is whether the Veteran's claimed chronic disability manifested by bilateral shoulder joint pain is due to an undiagnosed illness attributable to Gulf War service.  As the most competent and credible evidence of record shows that the Veteran's bilateral shoulder pain is attributable to a known clinical diagnosis, a strain, the Board finds that 38 C.F.R. § 3.317 is not for application.  Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for an undiagnosed illnesses manifested by bilateral shoulder joint pain under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Also see Gutierrez, supra.  Therefore, the claim of service connection for a chronic disability manifested by bilateral shoulder joint pain due to an undiagnosed illness must be denied.

c.  The Other Psychiatric Disorders & The Bilateral Shoulder Disorder

As to a current disability, a review of the post-service record documents the Veteran's complaints and/or treatment for acquired psychiatric disorders variously diagnosed as depression and dysthymia as well as bilateral shoulder joint pain diagnosed as a strain.  See, for example, VA treatment records dated from February 2005 to December 2011; VA examinations dated in May 2007 and January 2012; a letter from WMB, L.L.C., dated in April 2005; and a letter from the Veteran's VA psychiatrist dated in July 2006.

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that an October 1981 examination noted a left shoulder scar.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as observable symptoms of psychiatric disorders (i.e., anxiety, depression, etc . . .) and a shoulder disorder (i.e., pain and limitation of motion) while on active duty, even when not documented in his medical records, because these symptoms come to him through his own senses.  See Davidson, supra. 

However, the Veteran's service treatment records, including the June 1984, April 1990, and March 1992 examinations as well as the October 1981 examination, are negative for symptoms off or a diagnosis of any acquired psychiatric disorder or a shoulder disorder.  In fact, when examined in October 1981, June 1984, April 1990, and March 1992 not only did the Veteran not report a history of psychiatric or shoulder problems but examination revealed normal upper extremities and psychiatric conditions.  

While the Veteran as a lay person is competent to report on his symptoms of an acquired psychiatric disorder and a shoulder disorder because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of an acquired psychiatric disorder or a chronic shoulder disorder because such an opinion requires medical expertise which he does not have.  See Jandreau, supra.  Therefore, the Board finds more compelling the service treatment records, including the October 1981, June 1984, April 1990, and March 1992 examinations which are negative for a history of a psychiatric disorder and/or shoulder disorder, than the appellant's claims that he had problems with psychiatric and shoulder disorders while on active duty and since that time even though one service examination documented a shoulder scar.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, the Board finds that entitlement to service connection for an acquired psychiatric disability other than PTSD and an adjustment disorder with anxiety, to include depression, and a chronic disability manifested by bilateral shoulder joint pain must be denied based on service incurrence despite the Veteran's claims regarding having problems with observable symptoms of these disabilities while on active duty and the left shoulder scar noted by one examiner.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with a psychosis or arthritis in either shoulder in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for an acquired psychiatric disability other than PTSD and an adjustment disorder with anxiety, to include depression, and a chronic disability manifested by bilateral shoulder joint pain must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1992 and first complaints and treatment for depression in 2003 and dysthymia starting in 2005 as well as bilateral shoulder muscle strains at the 2012 VA examination to be compelling evidence against finding continuity.  Put another way, the at least decade gap between the Veteran's discharge from active duty and the first evidence of either of the claimed disorders weighs heavily against his claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with depression, anxiety, pain, and limitation of motion since service.  See Davidson, supra.  The Board also acknowledges that the Veteran's wife and representative are competent to give evidence about what they can see such as the claimant appearing to be depressed, anxious, and being in pain.  Id.

However, upon review of the claims file, the Board finds that the Veteran's, his wife's, and his representative's assertions that the claimant has had his current acquired psychiatric and shoulder disorders since service are not credible.  In this regard, the Veteran's, his wife's, and his representative's claims are contrary to what is found in the service and post-service records.  The Board also finds that the normal October 1981, June 1984, April 1990, and March 1992 service examinations weighs heavily against the claims of continuity.

In these circumstances, the Board gives more credence and weight to the negative service examinations and the negative VA treatment records, which do not show complaints, diagnoses, or treatment for either of the claimed disorders for over a decade following his separation from active duty, than any claims by the Veteran, his wife, and his representative to the contrary.  Therefore, entitlement to service connection for an acquired psychiatric disability other than PTSD and an adjustment disorder with anxiety, to include depression, and a chronic disability manifested by bilateral shoulder joint pain based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's other acquired psychiatric disabilities (i.e., depression/dysthymia) and chronic disability manifested by bilateral shoulder joint pain (i.e., a strain) and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.  In fact, the January 2012 VA examiners specifically opined that they were not due to his military service.  

As to the other acquired psychiatric disabilities (i.e., depression/dysthymia), while the January 2012 VA PTSD examiner could not separate out the claimant's symptoms from his already service connected adjustment disorder with anxiety from his depression, it was nonetheless opined that "the symptoms of depression reported by the Veteran are related to recent psychosocial stressors and losses and NOT related to active service or any incident in service."  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.

As to the chronic disability manifested by bilateral shoulder joint pain (i.e., a strain), the January 2012 VA shoulder examiner opined that his strain was less likely as not due to, a result of, or related to service or an incident of service because service treatment records are silent for a shoulder injury or complaints, service examinations dated in October 1981, June 1984, April 1990, and March 1992 were also silent for any history off or finding off a shoulder injury or complaint, the Veteran reported seeking treatment for a left shoulder injury for the first time post-service in 1994 following a motor vehicle accident, and there has been twenty years of aging and daily use between the appellant's separation from military service and his current shoulder strain.  This opinion is also not contradicted by any other medical opinion of record.  See Colvin, supra.

As to the Veteran's, his wife's, and his representative's assertions that the claimant's other acquired psychiatric disabilities (i.e., depression/dysthymia) and chronic disability manifested by bilateral shoulder joint pain (i.e., a strain) were caused by his military service, the Board finds that diagnosing an acquired psychiatric disorder and a chronic shoulder disorder requires special medical training that neither the Veteran, his wife, or his representative have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that these disorders were caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Additionally, the Board finds more credible the opinions by the VA examiners than these lay claims.  See Black, supra.

Based on the discussion above, the Board also finds that entitlement to service connection for an acquired psychiatric disability other than PTSD and an adjustment disorder with anxiety, to include depression, and a chronic disability manifested by bilateral shoulder joint pain is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for an acquired psychiatric disability other than PTSD and an adjustment disorder with anxiety, to include depression, and a chronic disability manifested by bilateral shoulder joint pain.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
d.  Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD and an adjustment disorder with anxiety, to include depression, is denied.

Entitlement to service connection for a chronic disability manifested by bilateral shoulder joint pain to include as due to an undiagnosed illness is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


